           Case 1:21-cv-00221-CC Document 24 Filed 05/21/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GLENFORD KENNARD HYATT,                    :
                                           :
                    Plaintiff,             :
                                           :    CIVIL CASE NO.
      v.                                   :    1:21-cv-00221-CC-RGV
                                           :
M&T BANK, et al.,                          :
                                           :
                    Defendants.            :


                        ORDER FOR SERVICE OF
             FINAL REPORT, RECOMMENDATION, AND ORDER

      The Final Report, Recommendation, and Order of the United States

Magistrate Judge made in accordance with 28 U.S.C. § 636(b)(1), FED. R. CIV. P.

72(b), N.D. Ga. R. 72.1(B), (D), and Standing Order 18-01 (N.D. Ga. Feb. 12, 2018),

has been filed. The Clerk is DIRECTED to serve upon counsel for the parties and

directly upon any unrepresented parties a copy of the Final Report,

Recommendation, and Order and a copy of this Order.

      Pursuant to 28 U.S.C. § 636(b)(1), each party may file written objections, if

any, to the Final Report, Recommendation, and Order within fourteen (14) days

of service of this Order.        Should objections be filed, they shall specify with

particularity the alleged error(s) made (including reference by page number to any

transcripts if applicable) and shall be served upon the opposing party. The party
         Case 1:21-cv-00221-CC Document 24 Filed 05/21/21 Page 2 of 2




filing objections will be responsible for obtaining and filing the transcript of any

evidentiary hearing for review by the District Court. If no objections are filed, the

Report and Recommendation may be adopted as the opinion and order of the

District Court, and on appeal, the Court of Appeals will deem waived any

challenge to factual and legal findings to which there was no objection, subject to

interests-of-justice plain error review. 11th Cir. R. 3-1.

      The Clerk is DIRECTED to submit the Final Report, Recommendation, and

Order with objections, if any, to the District Court after expiration of the above

time period.

      IT IS SO ORDERED and DIRECTED, this 21st day of May, 2021.




                                           2
